Citation Nr: 1423658	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for schwannoma and meningiomas. 

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service-connected burial benefits.

(The issue of entitlement to service connection for hepatitis C is addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney



WITNESS AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to September 1988.  The Veteran died in April 2012.  The appellant is the Veteran's widow; the RO has approved the appellant as the substitute for the Veteran in the claim for an initial rating in excess of 10 percent for service-connected schwannoma and meningiomas. 

These matters come before the Board of Veterans' Appeals (Board) from July 2011 and May 2013 rating decisions and a May 2013 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.

In November 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  At a November 2013 Board hearing, the appellant indicated that it was her intent to withdraw the appeal for entitlement to an initial evaluation in excess of 10 percent for schwannoma and meningiomas.   

2.  The Veteran is service-connected for hepatitis C.

3.  The Veteran's death certificate lists the cause of death as cirrhosis, hepatitis C, and alcoholism; the clinical evidence reflects that his service-connected hepatitis C led to his cirrhosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial evaluation in excess of 10 percent for schwannoma and meningiomas have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2013).

3.  The criteria for payment of service-connected burial benefits have been met. 38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.312, 3.1600 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the November 2013 Board hearing, indicated that it her intent to withdraw the appeal for entitlement to an initial evaluation in excess of 10 percent for schwannoma and meningiomas. (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue, and the Board does not have jurisdiction to review it.

Adjudicated Claims

Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases involving active processes affecting vital organs, such as the liver in the present case, should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

In November 2006 correspondence, Dr. R.C., Jr. stated that the Veteran was a patient of his for chronic hepatitis C and cirrhosis.  Dr. R.C. stated that it was his opinion that the Veteran's hepatitis C led to his cirrhosis.  (See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007) which states that cirrhosis may occur due to chronic hepatitis C.)

In a separate decision, the Board has granted service connection for hepatitis C.
The Veteran died in April 2012.  His death certificate lists the cause of death as cirrhosis with additional causes of hepatitis C and alcoholism.  

Based on the foregoing, the Board finds that the Veteran's service-connected hepatitis C was the principal or a contributory cause of death.  

Burial Benefits

Funeral and burial expenses of a deceased veteran are payable if the veteran died of a service-connected disability. 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2013).  As noted above, the Board has granted the appellant's claim for service connection for the cause of the Veteran's death.  Accordingly, the claim for service-connected burial benefits is also granted. 


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for schwannoma and meningiomas is dismissed.

Entitlement to service connection for cause of the Veteran's death is granted.

Entitlement to service-connected burial benefits is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


